DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 December, 2021 is being considered by the examiner.

RESPONSE TO AMENDMENT
This Final Office Action is in response to Applicant’s Remarks/Amendments filed on 14 December, 2021. The amendments have been entered.
Applicant amended claim 9 to overcome the claim objections set forth within the Non-Final Office Action mailed on 15 September, 2021. No new matter has been presented, or entered by such amendment.

Disposition of Claims
Claims 1-20 are pending.
Claims 18-20 are new.

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 recites, “positioning external blades of the impeller in a passage between the housing of the compressor and one of a rear surface of the impeller and an outer surface of a shroud of the impeller, the external blades curving in a circumferential direction of the impeller along the one of a rear surface of the impeller or an outer surface of a shroud of the impeller,”, which should be corrected to - - positioning external blades of the impeller in a passage between the housing of the compressor and one of a rear surface of the impeller and an outer surface of a shroud of the impeller, the external blades curving in a circumferential direction of the impeller along the one of [[a]] the rear surface of the impeller or [[an]] the outer surface of [[a]] the shroud of the impeller, - -, as it is evident based on the claims, in light of the specification, that the second recitation of the rear surface and the outer surface of the shroud is directed to the previously presented rear surface of the impeller and outer surface of the shroud.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AGRAWAL (US 6,997,686 B2 – published 14 February, 2006).
As to claim 1, AGRAWAL discloses a compressor (10), comprising:
a housing (12);
a shaft (80) with an end (ends of which are attached to impellers at 20 or 22; figure 2 and 3); and
an impeller (20 or 22) rotatable relative to the housing by the shaft(col.5, line 41 – col.6, line 41), the impeller including:
a hub (28 or 64) attached to the end of the shaft (figures 2 and 3; col.5, line 41 – col. 6, line 8), the hub including a rear surface (see annotated figure 5),
impeller blades (30) extending from a front of the hub (see annotated figure 5; col. 4. Lines 36-38), and
external blades (see annotated figure 5) protruding from an outer surface of a shroud (32) of the impeller, the external blades curving in a circumferential direction (as shown to be in a circular manner about the shroud, which is also along the circumferential direction of the impeller figures 3-5) of the impeller along the outer surface of the shroud of the impeller.

    PNG
    media_image1.png
    865
    1098
    media_image1.png
    Greyscale

Annotated Figure 5

As to claim 3, AGRAWAL discloses the housing includes an interior surface with a notch (see annotated figure 2,wherein the notch includes a cavity of which the shroud/impeller assembly is shown to be disposed within), the interior surface faces the one of the rear surface of the hub and the outer surface of the shroud (as shown in annotated figure 2, the housing can have two construed notches dependent upon which surface of the hub or shroud is being interpreted), the external blades (those positioned along the exterior of the shroud) protrude into the notch (as the impeller, included with the hub and shroud with external blades, is shown to protrude into the housing, the external blades of the shroud would further be understood to protrude into the notch).

    PNG
    media_image2.png
    770
    1429
    media_image2.png
    Greyscale

Annotated Figure 2

As to claim 4, AGRAWAL discloses further comprising:
the shroud (32) including an inner surface opposite the outer surface(see annotated figure 4), at least one of the impeller blades extending from the front of the hub to the inner surface of the shroud (figures 4 and 5; col.4, lines 33-38), wherein
the external blades protrude from the outer surface and extend along the outer surface (annotated figures 4 and 5).

    PNG
    media_image3.png
    641
    779
    media_image3.png
    Greyscale

Annotated Figure 4
As to claim 5, AGRAWAL discloses the housing includes an interior surface facing the outer surface of the shroud (see annotated figure 2,wherein a cavity of which the shroud/impeller assembly is shown to be disposed within the housing), the external blades (those positioned along the exterior of the shroud) protrude into a space between the interior surface of the housing and the outer surface of the shroud (as the impeller, included with the hub and shroud with external blades, is shown to protrude into the housing, the external blades of the shroud would further be understood to protrude into the space defined between the components).

As to claim 6, AGRAWAL discloses wherein the shroud is located between the impeller blades and the external blades (see annotated figure 4 and 5).

As to claim 18, AGRAWAL discloses wherein the external blades extend to have a concave or convex shape along the outer surface of the shroud of the impeller (the external blades are shown to be circular around the outer surface of the shroud, such that when viewed from an exterior of the circular blades, the shape is a convex shape, while viewed from an interior of the circular blades, the shape is a concave shape).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11-14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over AGRAWAL (US 6,997,686 B2 – published 14 February, 2006).
As to claim 9, AGRAWAL discloses a compressor (10), comprising:
a housing (12);
80) with an end (ends of which are attached to impellers at 20 or 22; figure 2 and 3); and
an impeller (20 or 22) rotatable relative to the housing by the shaft(col.5, line 41 – col.6, line 41) to compress a working fluid (col.2,lines 31-32), the impeller including:
a hub (28 or 64) attached to the end of the shaft (figures 2 and 3; col.5, line 41 – col. 6, line 8), the hub including a rear surface (see annotated figure 5),
impeller blades (30) extending from a front of the hub (see annotated figure 5; col. 4. Lines 36-38), and
external blades (see annotated figure 5) protruding from an outer surface of a shroud (32) of the impeller, the external blades curving in a circumferential direction (as shown to be in a circular manner about the shroud, which is also along the circumferential direction of the impeller figures 3-5) of the impeller along the outer surface of the shroud of the impeller.
AGRAWAL does not explicitly disclose the compressor being a part of a heat transfer circuit, which includes a condenser for cooling the working fluid compressed by a compressor; an expander for expanding the working fluid cooled by the condenser; and an evaporator for heating the working fluid expanded by the expansion device with a process fluid, but does note that the compressor is known to be applied within air conditioning facilities (col.1, lines 13-25). In particular, the Examiner cited OFFICIAL NOTICE in the Non-Final Office Action mailed on 15 September, 2021 that air conditioning facilities, and air conditioners, have well-known and old structures that those having ordinary skill within the art would be readily apprised of the structure, and would have instant and unquestionable demonstration as being well-known. See Non-Final Office Action at pages 14-15. Applicant has not traversed, or otherwise argued OFFICIAL NOTICE. Thus, the common knowledge or well-known and old assertions made by the Examiner are taken to be admitted prior art. See MPEP§ 2144.03. Therefore, as it was previously noted that compressors are known to be applied to a heat transfer circuit, as claimed, is well-known and old within the art, such that it would have been entirely obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide the compressor of AGRAWAL within a heat transfer circuit, as characterized by claim 9.
As to claim 11, AGRAWAL discloses the housing includes an interior surface with a notch (see annotated figure 2,wherein the notch includes a cavity of which the shroud/impeller assembly is shown to be disposed within), the interior surface faces the one of the rear surface of the hub and the outer surface of the shroud (as shown in annotated figure 2, the housing can have two construed notches dependent upon which surface of the hub or shroud is being interpreted), the external blades (those positioned along the exterior of the shroud) protrude into the notch (as the impeller, included with the hub and shroud with external blades, is shown to protrude into the housing, the external blades of the shroud would further be understood to protrude into the notch).

As to claim 12, AGRAWAL discloses further comprising:
the shroud (32) including an inner surface opposite the outer surface(see annotated figure 4), at least one of the impeller blades extending from the front of the hub to the inner surface of the shroud (figures 4 and 5; col.4, lines 33-38), wherein
the external blades protrude from the outer surface and extend along the outer surface (annotated figures 4 and 5).

As to claim 13, AGRAWAL discloses the housing includes an interior surface facing the outer surface of the shroud (see annotated figure 2,wherein a cavity of which the shroud/impeller assembly is shown to be disposed within the housing), the external blades (those positioned along the exterior of the shroud) protrude into a space between the interior surface of the housing and the outer surface of the shroud (as the impeller, included with the hub and shroud with external blades, is shown to protrude into the housing, the external blades of the shroud would further be understood to protrude into the space defined between the components).

As to claim 14, AGRAWAL discloses wherein the shroud is located between the impeller blades and the external blades (see annotated figure 4 and 5).

As to claim 19, AGRAWAL discloses wherein the external blades extend to have a concave or convex shape along the outer surface of the shroud of the impeller (the external blades are shown to be circular around the outer surface of the shroud, such that when viewed from an exterior of the circular blades, the shape is a convex shape, while viewed from an interior of the circular blades, the shape is a concave shape).

Claims 2, 7-8, 10, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over AGRAWAL (US 6,997,686 B2 – published 14 February, 2006), in view of PULNIKOV (US 10,830,249 B2 – filed 29 November, 2016).
As to claim 2, AGRAWAL discloses the external blades include a first set of blades (blades shown in annotated figure 5), but does not further disclose the external blades include a 
PULNIKOV is within the field of endeavor provided an impeller (1) associated with a compressor assembly (col.1, lines 11-15). PULNIKOV teaches that it is known within the prior art of figure 1 (see annotated figure 1) to provide a sealing surface (9), on a rear surface of the hub (2) of the impeller (col.2, lines 63-67), which includes external blades curving in a circumferential direction of the impeller (as shown to be in a circular manner about the hub’s rear surface, which is also along the circumferential direction of the impeller figure 1).  Even more so, these blades are positioned at the rear surface, while other external blades are position along an external surface of the shroud (8), similar to those disclosed by AGRAWAL, so as to be spaced from the external blades at the rear surface in an axial direction (direction along axis of which the impeller is rotated above). As understood by the nature of the prior art, sealing surfaces are provided to prevent excessive leakage of gas (col.1,lines 23-32), which should be understood for both the upstream and downstream sealing surfaces of the impeller structure. As the understood operation of a compressor is to provide compressor of a gas, as understood through at least column1, lines 33-38 of PULNIKOV, leakage of gas either at the upstream of downstream sides would necessarily effect the operation of the compressor, by providing gas flowing in a manner not desired by the operation of the compressor. Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify AGRAWAL to incorporate additional external blades at the rear surface of the hub for the purposes of providing sealing along the rear surface of the hub to prevent leakage of gas, as taught by PULNIKOV. In addition, this would provide that AGRAWAL includes the first set of external blades, as previously identified, and a second set of see annotated figure 5A of AGRAWAL showing modifications provided by PULNIKOV).

    PNG
    media_image4.png
    865
    1098
    media_image4.png
    Greyscale

Annotated Figure 5A

As to claim 7, AGRAWAL discloses the external blades (blades shown in annotated figure 5) extending from the outer surface of the shroud, but does not further disclose the external blades extend from the rear surface of the hub and extend along the rear surface.
PULNIKOV is within the field of endeavor provided an impeller (1) associated with a compressor assembly (col.1, lines 11-15). PULNIKOV teaches that it is known within the prior see annotated figure 1) to provide a sealing surface (9), on a rear surface of the hub (2) of the impeller (col.2, lines 63-67), which includes external blades curving in a circumferential direction of the impeller, so as to extend along the rear surface (as shown to be in a circular manner about the hub’s rear surface, which is also along the circumferential direction of the impeller figure 1).  Even more so, these blades are positioned at the rear surface, while other external blades are position along an external surface of the shroud (8), similar to those disclosed by AGRAWAL. As understood by the nature of the prior art, sealing surfaces are provided to prevent excessive leakage of gas (col.1,lines 23-32), which should be understood for both the upstream and downstream sealing surfaces of the impeller structure. As the understood operation of a compressor is to provide compressor of a gas, as understood through at least column 1, lines 33-38 of PULNIKOV, leakage of gas either at the upstream of downstream sides would necessarily effect the operation of the compressor, by providing gas flowing in a manner not desired by the operation of the compressor. Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify AGRAWAL to incorporate additional external blades at the rear surface of the hub for the purposes of providing sealing along the rear surface of the hub to prevent leakage of gas, as taught by PULNIKOV, and as shown in annotated figure 5A.

As to claim 8, AGRAWAL, as modified by PULNIKOV, taught including external blades disposed along the rear surface of the impeller, for the reasons previously provided (see rejection of claim 7). More so, AGRAWAL discloses the housing includes an interior surface that faces the rear surface of the impeller (see annotated figure 2,wherein a cavity of which the shroud/impeller assembly is shown to be disposed within the housing, at the impeller rear surface). Due to this, it would be understood that the rear surface, which includes the external blades (see annotated figure 5A), would protrude into a space between the interior surface of the housing and the rear surface of the impeller (as the impeller’s rear surface, shown in annotate figure 5A, protrudes into the housing, the external blades of the rear surface would further be understood to protrude into the space defined between the components).


As to claim 10, AGRAWAL discloses the external blades include a first set of blades (blades shown in annotated figure 5), but does not further disclose the external blades include a second set of blades which are spaced apart from the first set of external blades in an axial direction.
PULNIKOV is within the field of endeavor provided an impeller (1) associated with a compressor assembly (col.1, lines 11-15). PULNIKOV teaches that it is known within the prior art of figure 1 (see annotated figure 1) to provide a sealing surface (9), on a rear surface of the hub (2) of the impeller (col.2, lines 63-67), which includes external blades curving in a circumferential direction of the impeller (as shown to be in a circular manner about the hub’s rear surface, which is also along the circumferential direction of the impeller figure 1).  Even more so, these blades are positioned at the rear surface, while other external blades are position along an external surface of the shroud (8), similar to those disclosed by AGRAWAL, so as to be spaced from the external blades at the rear surface in an axial direction (direction along axis of which the impeller is rotated above). As understood by the nature of the prior art, sealing surfaces are provided to prevent excessive leakage of gas (col.1,lines 23-32), which should be understood for both the upstream and downstream sealing surfaces of the impeller structure. As see annotated figure 5A of AGRAWAL showing modifications provided by PULNIKOV).

As to claim 15, AGRAWAL discloses the external blades (blades shown in annotated figure 5) extending from the outer surface of the shroud, but does not further disclose the external blades extend from the rear surface of the hub and extend along the rear surface.
PULNIKOV is within the field of endeavor provided an impeller (1) associated with a compressor assembly (col.1, lines 11-15). PULNIKOV teaches that it is known within the prior art of figure 1 (see annotated figure 1) to provide a sealing surface (9), on a rear surface of the hub (2) of the impeller (col.2, lines 63-67), which includes external blades curving in a circumferential direction of the impeller, so as to extend along the rear surface (as shown to be in a circular manner about the hub’s rear surface, which is also along the circumferential direction of the impeller figure 1).  Even more so, these blades are positioned at the rear surface, while 8), similar to those disclosed by AGRAWAL. As understood by the nature of the prior art, sealing surfaces are provided to prevent excessive leakage of gas (col.1,lines 23-32), which should be understood for both the upstream and downstream sealing surfaces of the impeller structure. As the understood operation of a compressor is to provide compressor of a gas, as understood through at least column 1, lines 33-38 of PULNIKOV, leakage of gas either at the upstream of downstream sides would necessarily effect the operation of the compressor, by providing gas flowing in a manner not desired by the operation of the compressor. Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify AGRAWAL to incorporate additional external blades at the rear surface of the hub for the purposes of providing sealing along the rear surface of the hub to prevent leakage of gas, as taught by PULNIKOV, and as shown in annotated figure 5A.

As to claim 16, AGRAWAL, as modified by PULNIKOV, taught including external blades disposed along the rear surface of the impeller, for the reasons previously provided (see rejection of claim 15). More so, AGRAWAL discloses the housing includes an interior surface that faces the rear surface of the impeller (see annotated figure 2,wherein a cavity of which the shroud/impeller assembly is shown to be disposed within the housing, at the impeller rear surface). Due to this, it would be understood that the rear surface, which includes the external blades (see annotated figure 5A), would protrude into a space between the interior surface of the housing and the rear surface of the impeller (as the impeller’s rear surface, shown in annotate figure 5A, protrudes into the housing, the external blades of the rear surface would further be understood to protrude into the space defined between the components).

As to claim 17, AGRAWAL discloses a method of providing sealing between an impeller (20 or 22) and a housing(12) in a compressor (10), the method comprising:
positioning external blades (see annotated figure 5) of the impeller in a passage between the housing of the compressor and an outer surface of a shroud of the impeller (see annotated figure 2) , the external blades curving in a circumferential direction of the impeller along the outer surface of a shroud of the impeller(as shown to be in a circular manner about the shroud, which is also along the circumferential direction of the impeller figures 3-5), and the impeller including impeller blades (30); and
rotating the impeller relative to the housing(col.5, line 41 – col.6, line 41), rotating the impeller relative to the housing including:
	rotating the impeller blades relative to the housing to compress a working fluid (col.6, lines  42-55),
	rotating the external blades relative to the housing (as the blades are a structure of the shroud of the impeller, which the impeller is rotated as a whole, as understood within col.4, lines 25-41, in view of col. 6, lines 42-55).
However, AGRAWAL does not explicitly disclose wherein a portion of compressed working fluid flows into the passage defined, and that rotating the external blades relative to the housing increases a pressure within the passage.
That being noted, PULNIKOV provides that the purpose of external blades, along the outer surface of the shroud, is provided to prevent fluid, which has leaked from the outlet side of the impeller, from flowing between a passage between the outer surface of the shroud and the housing to the inlet of the impeller (col.1, lines 22-30). It would be understood, that such rotation col.1, lines 35-37). Thus, as AGRAWAL is provided with such external blades along the outer surface of the shroud, and positioned relative to the housing of the compressor, it would be understood that such increase of pressure is exhibited, for the purposes of decreasing leakage of gas to the inlet of the compressor’s impeller. Therefore, the method of sealing between the impeller and the housing, to provide some fluid to the passage between the housing and the shroud, wherein rotation of the external blades causes increase of pressure within this passage, was obvious based on the understanding of concept within the art, prior to the date the invention was effectively filed, through the understanding of AGRAWAL, in view of PULNIKOV. 

As to claim 20, AGRAWAL discloses wherein the external blades extend to have a concave or convex shape along the outer surface of the shroud of the impeller (the external blades are shown to be circular around the outer surface of the shroud, such that when viewed from an exterior of the circular blades, the shape is a convex shape, while viewed from an interior of the circular blades, the shape is a concave shape).

RESPONSE TO ARGUMENTS
Applicant’s arguments, see Applicant’s Remarks/Amendments at pages 6-9, filed 14 December, 2021, with respect to the rejection(s) of claim(s) 1-6 and 17 under 35 U.S.C. 102(a)(1), claim(s) 1-16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of AGRAWAL (US 6,997,686 B2), which was used as a see page 9 of Applicant’s Remarks/Amendments), either alone or in combination with PULNIKOV (US 10,830,249 B2).  In particular, AGRAWAL shows the particular curvature and circumferential disposal of the external blades, at least, along the outer surface of the shroud, which the previously relied upon prior art (KIM) did not reasonably disclose teach or suggest. Due to this, the Examiner, respectfully, withdraws the previous rejections set forth within the Non-Final Office Action mailed on 15 September, 2021, but submits the rejection(s) herein, in view of this.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        2/8/2022